IN THE SUPREME COURT OF IOWA
                            No. 07 / 06-1714

                            Filed May 2, 2008


STATE OF IOWA,

      Appellee,

vs.

LACY JANE NELSON,

      Appellant.


      Appeal from the Iowa District Court for Worth County, Jon S.

Scoles, Paul W. Riffel, and Bryan H. McKinley, Judges.



      Defendant appeals conviction based upon the admission of

evidence seized pursuant to a warrant issued by a magistrate who was

not neutral and detached. REVERSED AND REMANDED.



      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant State Appellate Defender, for appellant.


      Thomas J. Miller, Attorney General, Elisabeth S. Reynoldson,

Assistant Attorney General, and Jeffrey H. Greve, County Attorney, for

appellee.
                                     2

PER CURIAM.

      In this case, Lacy Nelson challenges her conviction for child

endangerment on the ground that evidence admitted at trial was

obtained in violation of the Fourth Amendment to the United States

Constitution and Article I, section 8 of the Iowa Constitution. The thrust

of her claim is that the magistrate approving the search warrant was not

“neutral and detached” and, as a result, evidence obtained pursuant to
the search should have been suppressed at trial.

      Other than the identity of the defendant, the facts in this appeal

are identical to those presented in a companion case decided today.

State v. Fremont, 749 N.W.2d 234 (2008). The applicable legal principles

are also the same. Based on the reasoning contained in Fremont, the

ruling of the district court denying the motion to suppress is reversed

and Nelson’s conviction is vacated. The case is remanded to the district

court for further proceedings.

      REVERSED AND REMANDED.

      All justices concur except Streit, J., who takes no part.

      This opinion shall not be published.